Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Hunt on 09/24/2021.

The application has been amended as follows: 

1. A litter mat comprising:
a planar upper layer constructed of a synthetic material and having an upper surface, an opposite lower surface, opposing side edges, and opposing ends;
a planar lower layer constructed of a synthetic material, and having an upper surface, an opposite lower surface, opposing side edges, and opposing ends;
said planar upper layer overlying said planar lower layer so that said side edges and said ends of said planar upper layer are substantially aligned with said side edges and said ends of said planar lower layer, said side edges of said planar upper layer being connected to corresponding side edges of said planar lower layer;
at least one connecting member on said planar lower layer extending outward beyond at least one of said side edges of said planar lower layer; 
a plurality of spaced openings extending entirely through said planar upper layer; and


Cancel Claim 2

3. The litter mat of claim 1 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the litter mat as claimed including the planar upper layer overlying and connected to the planar lower layer so that said side edges and said ends of said planar upper layer are substantially aligned with said side edges and said ends of said planar lower layer, at least one connecting member on the planar lower layer extending outward beyond at least one of the side edges of said planar lower layer; a plurality of spaced openings extending entirely through the planar upper layer; and the planar upper layer includes a pair of planar upper layers, a gap formed between adjacent ends of the planar upper layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L BARLOW whose telephone number is (571)270-3113.  The examiner can normally be reached on Monday-Friday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA L BARLOW/            Primary Examiner, Art Unit 3644